Title: From John Adams to Jedidiah Morse, 2 December 1815
From: Adams, John
To: Morse, Jedidiah



Revnd. Dr Morse
Quincy December 2nd 1815

If I ever comply with your request, I must make haste, & employ the few intervals of light which my eyes afford me. Where is the man to be found, at this day, when we see Methodistical Bishops, Bishops of the Church of England, & Bishops, Archbishops, & Jesuits of the Church of Rome, with indifference; who will beleive, that the apprehension of Episcopacy, contributed 50 years ago, as much as any other cause, to arouse the attention, not only of the enquiring mind but of the common people? And urge them to close thinking on the Constitutional Authority of Parliament over the Colonies? This nevertheless, was a fact, as certain as any in the history of North America.
The object was not merely to the office of a Bishop though even that was dreaded, as to the Authority of Parliament, on which it must be founded. The reasoning was this. the Archbishops, and Bishops in England, can neither locate & limit Dioceses in America, nor ordain Bishops in any part of the dominions of Great Britain, out of the realm; by any law of the Kingdom or any of the Colonies, nor by any Cannon law acknowledged by either. The King cannot grant his Congé d’elire to any people out of his realm. There is no power or pretended power, less than Parliament, that can create Bishops in America. But if Parliament can erect Diocesses & appoint Bishops, they may introduce the whole Hierarchy, establish Tithes, forbid marriages & funerals, establish religions, forbid Dissenters, make Schism Heresy, impose penalties, extending to life and limb, as well as to liberty & property 
Here, Sir, opens an extensive field of investigation, even for a young historian who might be disposed to undertake so laborious an enterprize.
The opinion, the principles, the spirit, the temper, the views, disigns, Intrigues, and arbitrary exertions of power, displayed by the Church of England, at that time towards the Dissenters, as they were, contemptuously called, though in reality the Churchmen, were the real dissenters; this ought to be stated, at full length. The truth is that the Congregationalists, Presbyterians, the Anabaptists, the Methodists, or even the Quakers, or Moravians, were each of them as numerous as the Churchmen; Several of them immensely more numerous; and all of them together, more than fifteen to one.
In Virginia the Church of England, was established by law, in exclusion, & without toleration of any other denomination; The British Statute called, The Act of Uniformity, was acknowledged, as law & carried into Execution, by the Magistrates; It is worthy of enquiry, whether the same law, was not in force, in Maryland the Carolinas and Georgia. In Pensylvania, the Quakers, the Presbyterians, the German Lutherans, & Calvanists, the Anabaptists, the Methodists the Dunkers, the Marianists and the Roman Catholicks were so numerous & the Church of England so few that the latter found it difficult to support their cause, & the ridiculous Incarnations, & Tergiversations of the Proteus, Dr Smith, & that other weaker Proteus, Du Shu & the Bigotry of Covents, shewed their awkward struggles, to preserve their cause from Contempt. White, now Bishop, then young, behaved with uniform candour, moderation and decorum.
In new York the Church of England, displayed its essential character of Intolerance. The royal Governors, Counsellors, Judges &c had such overbearing influence, that they dared to grant, large tracts of fertile lands, to the Churches of England, and laid the foundation of the ample riches they still hold, which no other denomination could obtain any. Even Dr Rogers’ Congregation, numerous, & respectable as it was, could never obtain a legal title to a spot to bury their dead. The writings of Livingston & Smith, furnish evidence enough, of the spirit of these times. Great exertions were made in New England York, to propogate Anglican Episcopacy in Connecticutt, & a famous Dr Cutler, and a more famous Dr Johnson, & his still more celebrated Son, were employed with success in that service. With such success, indeed, that an English Church, and an Episcopal Priest, now appeared in all the towns from New Haven, to New York. The efforts in New Hampshire & Rhode Island, though they ought to be recorded, I pass over, and hasten to Massachusetts. And here I want to write a volume; Here the Clergy, and principle Gentlemen among the Laity, were high Churchmen, indeed; Passive obedience, and non resistance, in the most unqualified and unlimited sense, were their avowed principles in Government, and the power of the Church, to decree Rites and Ceremonies, and the authority of the Church, in Controversies of faith, were explicitly avowed. I know not where to begin, nor where to end. The Anecdotes, which I could relate, as an eye, & an ear witness would be innumerable. This North Precinct of the large, and Ancient town of Braintree, now called Quincy, in which I was born, and bred and in which my Father, Grand Father, Great Grand Father, & Great, Great Grand Father, lived, died, and lay buried, was a very focus of Episcopal Bigotry, Intrigue, Intolerance and persecution. I could introduce here a Dramatis Personæ of names, which I will not now commit to paper, & entertain you with plots, & Intrigues,  which would compose a Comedy, equal to any of Moliere or Shakespeare, if corruption prostitution & Dupery can compose a Comedy. leaving this for the present, we will proceed to Cambridge; Several branches of our Braintree family of Vassals, had removed, and planted themselves in the very front of the University, & they must have an Episcopal Church. Our Braintree family of Apthorps, instantly turned their attention to that seat of muses and dissenters— Mr East Apthorp hot from Oxford, and still more warned by holy orders, from Episcopal hand, returned to his native Country; and soon after, arose a splendid Edifice, as it was then thought; which every body immediately concluded, was intended for an Episcopal Palace, & in time for a Lambeth. All sensible men knew, that this system could not be effected, but by act of Parliament. And if Parliament could do this, they could do all things; and what security could Americans have, for life, Liberty, property or religion?
The society for propagating the gospel, had long perverted their Revenues, from their original design to the support of the Church of England Ministers. Upon the death of Dr Miller of Braintree a satirical Irony appeared in a Newspaper, the point of which, turned upon this abuse, of the Societies resources. This Jeu d’Esprit soon produced an explosion. Mr Apthorp came out with an eloquent & zealous pamphlet. Dr Mayhew appeared with his comparison, between the charter, and conduct of the society, shewing their non conformity with each other. The Controversy soon interested all men, spread through America, & in Europe, brought forward the aged Dr Johnson, & at last the Arch Bishop of Canterbury. All denominations in America became interested in it, & began to think of the secret latent principle, upon which all encroachments upon us, must be founded, the power of parliament. The Nature and extent of the Authority of Parliament, over the colonies, was discussed every where, till it was discovered, that it had none at all; a conclusion, still more forcibly impressed upon the people by the Canada bill, by which the Roman Catholic religion, & Popish Bishops, were established in that province by authority of a British Parliament. The people said, if Parliament can do this in Canada, they can do the same in all the other Colonies; & they began to see, & freely say, that Parliament had no authority over them, in any case whatsoever.
John Adams